198 Pa. Superior Ct. 635 (1962)
Commonwealth
v.
Logan, Appellant.
Superior Court of Pennsylvania.
Argued June 11, 1962.
September 13, 1962.
*636 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Cecil B. Moore, for appellant.
Burton Satzberg, Assistant District Attorney, with him Arlen Specter, Assistant District Attorney, Paul M. Chalfin, First Assistant District Attorney, and *637 James C. Crumlish, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, September 13, 1962:
Judgment of sentence of the court below is affirmed on the opinion of Judge SPORKIN for the court below, as reported in 28 Pa. D. & C. 2d 36.